Citation Nr: 1011860	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  06-21 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for deQuervain's 
Disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel
INTRODUCTION

The Veteran served on active duty from November 1979 to 
September 1990.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from August 2004 and January 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, which denied 
the benefits sought on appeal.

The Veteran presented testimony before the Board in November 
2009.  The transcript has been associated with the claims 
folder.

The claim of entitlement to service connection for 
deQuervain's Disease is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The Veteran did not serve in the Persian Gulf during her 
period of military service.

3.  Fibromyalgia was not incurred during the Veteran's period 
of active military service.




CONCLUSION OF LAW

The criteria for the establishment of service connection for 
fibromyalgia have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in- service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 
341, 346 (1999).

The Veteran essentially contends that she is entitled to 
service connection for fibromyalgia.  At the outset, the 
Board notes that the Veteran did not serve in the Persian 
Gulf during her period of military service, nor does she 
claim as such.  Thus, compensation for fibromyalgia as a 
chronic multisystem illness would be precluded.  See 
generally 38 C.F.R. §§ 3.2 (period of Persian Gulf War 
service is August 2, 1990 through date to be prescribed by 
President), 3.317 (compensation for certain disabilities due 
to undiagnosed illnesses in Persian Gulf War veterans). 

Having carefully considered the Veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim and 
that the appeal as to this issue will be denied.  

In this regard, the Veteran's service treatment records are 
devoid of a diagnosis of fibromyalgia.  They do contain the 
following entries.  In January 1980, the Veteran reported 
right shoulder and bilateral lower extremity pain that was 
diagnosed as trapezius strain and shin splints.  In January 
1981, she complained of neck pain and headaches from a growth 
on her neck.  It was thought that she had lymphadenitis.  A 
separate entry in January 1981 noted bilateral side pain 
diagnosed as endometriosis.  In July 1981, she complained of 
low back and stomach pain, diagnosed as salpingitis.  In 
August 1981 complaints of hand and feet swelling were 
attributed to increased use of table salt.  An entry dated in 
October 1984 shows the Veteran reported chronic wrist pain.  
In April 1985, the Veteran reported tension headaches and in 
June 1985 headaches were attributed to hypotension with an 
unknown etiology.  In November 1987, the Veteran sustained a 
left knee sprain from a basket ball injury.  In April 1988, 
complaints of right side pain with headaches and bones 
feeling like they were rubbing together were felt to probable 
pyelonephritis and rule out ureterolithiasis.   The Veteran 
reported pain and swelling in her joints, frequent and severe 
headaches, arthritis, rheumatoid, and bursitis on her June 
1990 separation medical history; however, the corresponding 
physical examination was negative.  In July 1990, the Veteran 
complained of left shoulder pain with no resulting diagnosis.        


Post-service, the Board has reviewed reports of VA 
examination dated in December 1990, April 1993, and April 
1998, which were all negative for a diagnosis of 
fibromyalgia.  They mainly documented complaints of hand and 
wrist pain.  VA outpatient treatment records dated between 
1994 and 1996 note varying complaints of knee, arm, hip, leg, 
wrist, elbow, ankle, and shoulder pain.  She was variously 
diagnosed with possible epicondylitis, impingement syndrome 
of the left shoulder, and loose bodies of the right knee 
after arthroscopic surgery.  VA outpatient treatment records 
dated between 1998 and 2002 show treatment for headaches, 
knee pain, and hip pain.  Entries dated between 2003 and 2004 
document osteoarthritis of the hips.  In May 2004, an 
assessment of polyarthropathy of unknown etiology was made.  
In June 2004, the Veteran reported multiple joint pain of at 
least a ten year duration.   

The Veteran was not diagnosed with fibromyalgia until 
September 2004, some fourteen years after her discharge from 
service.  The Veteran presented with complaints of long 
standing hand, wrist, knee, and hip pain.  She complained of 
achiness all over and joint pain, as well as morning 
stiffness.  ANA and rheumatoid arthritis tests were negative.  
Musculoskeletal examination revealed tenderness at the neck, 
back, shoulder, elbows, groin area, buttock, and knees.  The 
provider noted that x-rays of the hands in 2004 were normal, 
magnetic resonance imaging (MRI) of the hip in 2002 showed 
mild degenerative joint disease of the left hip, and MRI of 
the knee in 2002 revealed a small radial tear of the body of 
the lateral meniscus.  The Veteran was diagnosed with 
fibromyalgia based on symptoms of diffuse musculoskeletal 
pain for over three months, greater than 11 tender points on 
exam along with difficulty sleeping and a history of 
migraines.  The examiner also noted the Veteran had 
hypermobility syndrome.  VA outpatient treatment records 
dated in February 2005 indicate the Veteran had multiple 
trigger points in the upper back, shoulders, and neck.     

Despite evidence of a current diagnosis of fibromyalgia and 
complaints of joint pain and swelling and headaches in 
service, there is no evidence of record to substantiate the 
critical third component of the Hickson inquiry, as 
enumerated above.  Notably, the January 2007 VA examiner, 
after reviewing the Veteran's service and post-service 
treatment records and conducting a physical examination of 
the Veteran, opined that fibromyalgia was less likely as not 
caused by or the result of the Veteran's military service.  
The examiner reasoned that the service treatment records were 
devoid of complaints by the Veteran of fatigue, sleep 
disorder, irritable bowel syndrome, chronic headaches, or 
temporomandibular joint, which were all common symptoms of 
fibromyalgia.  The examiner noted that bilateral knee pain 
was attributed to patellofemoral joint space widening and 
patellar subluxation, not fibromyalgia.  Bilateral wrist, 
shoulder and back pain in service were found not to be 
consistent with the diagnosis of fibromyalgia.  The examiner 
noted a complaint of generalized muscle aches in service, but 
found that it did not constitute a chronic condition.  
Finally, the examiner noted that fatigue and depression were 
documented in 2004, well after the Veteran's discharge from 
service.  The Board notes that the two entries referable to 
headaches in 1985 were attributed to tension and hypotension.  

The Board is cognizant that the Veteran maintains that she 
has had multiple joint problems since service, and that the 
Veteran is competent to report her symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.   See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
The Board can not give great weight and credibility to the 
Veteran's account regarding etiology of the claimed disorder 
in light of the negative opinion of record, i.e. fibromyalgia 
has not been shown to be related to service.  

Though the Veteran contends that she has fibromyalgia that is 
related to her military service, there is simply no medical 
evidence on file supporting the Veteran's assertion, and her 
statements do not constitute competent evidence of a medical 
nexus opinion as only those medically trained are competent 
to diagnose a condition and identify likely etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In sum, the evidence is not in relative equipoise.  The 
preponderance of the evidence is against the claim and the 
appeal involving service connection must therefore be denied.  
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).   
Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to 
the Veteran's claim for service connection in correspondence 
sent to the Veteran in September 2006.  This letter notified 
the Veteran of VA's responsibilities in obtaining information 
to assist the Veteran in completing her claim and identified 
the Veteran's duties in obtaining information and evidence to 
substantiate her claim.  Notice pursuant to the Dingess 
decision was included in this letter.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate her claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment records, post-service VA medical 
records, reports of VA examination, and the November 2009 
Board hearing transcript.  The Veteran has not identified any 
other evidence which has not been obtained.

The Board notes the Veteran argued in July 2009 that the 
January 2007 VA examination was inadequate because it was not 
conducted by a specialist (rheumatologist); however, the 
Board finds this argument without merit.  The examiner 
rendered the opinion after conducting a thorough review of 
the record, to include the service and post-service treatment 
records, and physical examination of the Veteran.  Simply 
because an examination is not conducted by a specialist does 
not render the opinion inadequate.  See generally 38 C.F.R. 
§§ 3.159(c)(4) ("In a claim for disability compensation, VA 
will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.")(Emphasis 
added). 
  
For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 


ORDER

Entitlement to service connection for fibromyalgia is denied.


REMAND

In the April 2006 statement of the case (SOC), the RO 
reviewed the Veteran's claim for service connection for 
deQuervain's Disease as a claim to reopen a previously denied 
claim for service connection for arthritis of the hands and 
found the Veteran had not submitted new and material evidence 
to reopen the claim.  The Board finds this to be an error.  
In Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that a claim for one diagnosed disease or 
injury cannot be prejudiced by a prior claim for a different 
diagnosed disease or injury.  Rather, the two claims must be 
considered independently.  See Ephraim v. Brown, 82 F.3d 399 
(Fed. Cir. 1996).

The Board previously denied service connection for arthritis 
of the hands in September 2004.  The RO denied the Veteran's 
claim for deQuervain's Disease in August 2004, finding that 
it was separate from the claim for arthritis of the hands 
pending before the Board.   In September 2004, while the 
Board noted the findings of deQuervain's Disease and 
complaints referable to the hands and wrists in service, the 
Board based its decision to deny service connection for 
arthritis of the hands primarily on the lack of a confirmed 
diagnosis of arthritis of the hands in service and subsequent 
to her discharge.  (Note: there still is no record of such).

According to Stedman's Medical Dictionary 149 (27th ed. 
2001), arthritis is defined as inflammation of a joint or a 
state characterized by inflammation of joints.  DeQuervain's 
Disease is defined as fibrosis of the sheath of a tendon of 
the thumb.  See Stedman's Medical Dictionary 513 (27th ed. 
2001).

The VA treatment records reveal a long history of complaints 
referable to the hands and wrists, as well as radiographic 
and laboratory studies, and the use of wrist and thumb spica 
splints.  However, there is no current diagnosis or treatment 
for deQuervain's Disease.  Given the diagnosis of 
deQuervain's Disease in October 1984, the apparent continuity 
of symptomatology as evidenced by the complaints referable to 
the hands, fingers, and wrists subsequent to her discharge, 
and the recent use of spica splints, the Board finds that a 
VA examination and medical opinion is necessary prior to 
further appellate consideration of the claim.  38 C.F.R. 
§ 3.159(c)(4).  

Applicable law requires VA to deem an examination necessary 
to adjudicate a claim for service connection when there is 
competent evidence that a claimant has a current disability, 
or persistent or recurrent symptoms of disability; the 
information or evidence indicates that the disability or 
symptoms may be associated with the claimant's active 
service; but, the file does not contain sufficient medical 
evidence for VA to make a decision.  See 38 U.S.C.A. § 
5103A(d)(2) (West 2002 & Supp. 2009); McClendon v. Nicholson, 
20 Vet. App. 79 (2006).  

In McClendon, the Court of Appeals for Veterans Claims 
reviewed the criteria for determining when an examination is 
required by applicable regulation and how the Board applies 
38 C.F.R. § 3.159(c).  The three salient benchmarks are: 
competent evidence of a current disability or recurrent 
symptoms; establishment of an in- service event, injury, or 
disease; and, indication that the current disability may be 
associated with service or with another service-connected 
disability.  McClendon at 81.  The RO, or the Board, tests 
for those criteria and then decides if there is sufficient 
competent credible medical evidence of record to decide the 
claim. 38 C.F.R. § 3.159(c).  The Court cautioned in 
McClendon that an "absence of actual evidence is not 
substantive 'negative evidence.'"  It further noted that an 
indication that a current disability "may" be associated with 
service is a low threshold.
Thus, a VA examination is in order.

The Board is prohibited from exercising its own independent 
judgment to resolve medical questions.  See Colvin v. 
Derwinski, 1 Vet. App. 191, 175 (1999).  The question of 
diagnosis and etiology of the claimed deQuervain's Disease 
must be addressed by an appropriately qualified medical 
professional.  See Charles v. Principi, 16 Vet. App. 370 
(2002); see also 38 C.F.R. § 3.159(c)(4) (2009) [a medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim].

Before scheduling the examination, ongoing VA medical records 
pertinent to the issue should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Upon Remand, the RO should ensure that all due process 
requirements are met, and should give the Veteran another 
opportunity to present information and/or evidence pertinent 
to the claim on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that all due 
process requirements are met under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), to include providing the 
Veteran with notice that meets the 
requirements of the Court's decision in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should obtain any ongoing 
treatment records of the Veteran from the 
Durham VA Medical Center.  All 
information that is not duplicative of 
evidence already received should be 
associated with the claims file.  All 
requests for records and their responses 
should be clearly delineated in the 
claims folder.  

3.  Once the development above has been 
completed, the Veteran should be afforded 
an appropriate VA examination.  The 
claims folder should be provided to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should review the relevant evidence in 
the claims file in conjunction with the 
examination, to include the service and 
post-service treatment records and 
diagnostic studies.  All indicated tests 
and studies should be performed, and all 
clinical findings should be reported in 
detail.  The examiner should offer an 
opinion as to whether the Veteran 
currently has deQuervain's Disease and if 
so, whether it is at least as likely as 
not (50 percent probability or greater) 
related to the Veteran's period of 
military service on any basis, i.e. to 
include the complaints of had swelling in 
August 1981, findings of deQuervain's 
disease in October 1984, and the 
complaints of pain and swelling in the 
wrists and fingers in May 1990.  The 
examiner must provide complete rationale 
for all conclusions reached.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  If an examination 
is not accomplished because the Veteran 
fails to report for examination, a copy 
of all notifications, including the 
address where the notice was sent, must 
be associated with the claims folder.  
The Veteran is to be advised that failure 
to report for a scheduled VA examination 
without good cause shown may have adverse 
effects on her  claim.  38 C.F.R. 
§ 3.655. 

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the Veteran and 
representative should be furnished a 
supplemental statement of the case.  The 
Veteran should be afforded an appropriate 
time period for response before the 
claims file is returned to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


